  Case: 1:17-md-02804-DAP Doc #: 2753 Filed: 10/09/19 1 of 3. PageID #: 422714



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION



 IN RE NATIONAL PRESCRIPTION                       MDL 2804
 OPIATE LITIGATION                                 Case No. 17-md-2804
 This document relates to:                         Hon. Dan Aaron Polster
 Track One Cases


       PLAINTIFFS’ SECOND AMENDED DESIGNATED LIVE STREAM
                            WITNESSES

    1. Walgreens: Edward Bratton

    2. McKesson: Donald Walker

    3. Amerisource Bergen: Chris Zimmerman

    4. Teva: Andrew Pyfer (As a result of the inclusion of Cephalon as a stand-alone defendant,

        Plaintiffs’ now designate Colleen McGinn by deposition transcript rather than by live stream.

        Ms. McGinn’s affirmative designations, counters and objections are complete and ready for

        rulings).

    5. Actavis: Mary Woods

    6. Henry Schein: Shaun Abreau

Dated: October 9, 2019
                                              Respectfully submitted,


                                              /s/Paul J. Hanly, Jr.
                                              Paul J. Hanly, Jr.
                                              SIMMONS HANLY CONROY
                                              112 Madison Avenue, 7th Floor
                                              New York, NY 10016
Case: 1:17-md-02804-DAP Doc #: 2753 Filed: 10/09/19 2 of 3. PageID #: 422715



                                  (212) 784-6400
                                  (212) 213-5949 (fax)
                                  phanly@simmonsfirm.com

                                  Joseph F. Rice
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  GREENE KETCHUM, LLP
                                  419 Eleventh Street
                                  Huntington, WV 25701
                                  (304) 525-9115
                                  (800) 479-0053
                                  (304) 529-3284 (Fax)
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead Counsel

                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  W. Mark Lanier
                                  THE LANIER LAW FIRM
                                  6810 FM 1960 Rd W
                                  Houston, TX 77069-3804
                                  (713) 659-5200
                                  (713) 659-2204 (Fax)
                                  wml@lanierlawfirm.com

                                  Lead Trial Counsel

                                  Hunter J. Shkolnik
                                     2
Case: 1:17-md-02804-DAP Doc #: 2753 Filed: 10/09/19 3 of 3. PageID #: 422716



                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff Cuyahoga County, Ohio

                                  Donald Migliori
                                  MOTLEY RICE LLC
                                  28 Bridge Street
                                  Mt. Pleasant, SC 29464
                                  (401) 457-7709
                                  dmigliori@motleyrice.com

                                  Counsel for Plaintiff Summit County, Ohio




                                     3
